Citation Nr: 1410420	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable disability rating the mass of the right corpus tunica (the "urinary disability").

2.  Entitlement to an initial disability rating in excess of 10 percent for a back disability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an abdominal disability, to include as secondary to Gulf War service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1978 to May 1982, and from December 1982 to September 2006. 

It appears that the issue of neurologic abnormalities associated with the Veteran's service-connected back disability and manifested as sciatica in the left and right lower extremities (a bilateral lower extremity disability) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  

In this regard, the Board will address the problems of the Veteran's service connected back, including all diagnostic criteria associated with a back disability. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Pittsburgh, Pennsylvania, which took the following actions: granted service connection for a urinary disability and assigned a noncompensable rating; granted service connection for a back disability and assigned a noncompensable rating; granted service connection for PTSD and assigned a 10 percent rating; and denied service connection for an abdominal disability.  The Board notes that a January 2011 rating decision granted an increased rating of 10 percent for the Veteran's service-connected back disability.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's urinary disability (mass of the right corpus tunica) is manifested by a daytime voiding interval between two and three hours and awakening to void three times per night.  

2. The Veteran's back disability has not been manifested by ankylosis, forward flexion of thoracolumbar spine of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

3.  The Veteran's abdominal disability is related to his active service.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no higher, for the Veteran's mass of the right corpus tunica are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7529 (2013).  

2.  The criteria for a rating in excess of 10 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

3.  The criteria for service connection for an abdominal disability to 20%, but no greater, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Veteran asserts that he is entitled to an increased rating for both his urinary disability, manifested as a mass of the right corpus tunica, and his back disability, manifested as lumbar degenerative disc disease (DDD).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

A. Urinary Disability

The Veteran asserts that he is entitled to an initial compensable rating for his service-connected mass of the right corpus tunica, as it has caused significant voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  The Veteran's complaint of disability caused by his mass of the right corpus tunica is related to urinary frequency.  Compensable ratings for urinary frequency range from 10 to 40 percent. A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a.  

In an October 2007 statement submitted with his Notice of Disagreement, the Veteran reported that the mass presses against the urethra, giving him the sensation that he must urinate frequently.  The Veteran reported a urinary frequency of every two hours during the day, and awakening to void three times each night.  The Veteran submitted a February 2011 statement with his substantive appeal, in which he reported that the mass causes him to wake up to void at least three times per night and every two to three hours during the day.  

The Veteran was afforded a general medical VA examination in June 2006.  On examination, the examiner diagnosed a small mass on the right corpus tunica and indicated that it caused no disability.  It appears the examiner did not ask any questions related to voiding dysfunction or urinary frequency.  The Veteran's September 2009 VA examination did not include an evaluation of his urinary disability.  In his February 2011 statement, the Veteran stated that he had never been asked about his voiding dysfunction by a VA examiner.  

The Veteran has consistently reported that his urinary disability causes him to urinate every two to three hours during the day, and three or more times per night.  The June 2006 VA examiner did not ask the Veteran any questions regarding voiding dysfunction or urinary frequency, and the September 2009 VA examiner did not address the Veteran's urinary disability.  There is no other evidence of record regarding urinary frequency or other voiding dysfunction caused by the Veteran's mass of the right corpus tunica.  

The Board finds the Veteran's consistent reports of urinary frequency to be both competent and credible evidence of the character of his voiding dysfunction.  Accordingly, the Board finds that as the Veteran has reported awakening to void three times per night, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.  The Board notes that the Veteran has reported a daytime voiding interval of two to three hours, which is consistent with a 10 percent rating.  

However, the Board finds that the Veteran's report of awakening three times per night shows that his disability more nearly approximates the criteria for a 20 percent rating.  Thus, the 20 percent rating is more appropriate to assign.  See 38 C.F.R. § 4.7.  

A 40 percent rating is not warranted in this case, as the Veteran has not reported awakening to void five or more times per night or a daytime voiding interval of less than one hour.  38 C.F.R. § 4.115a.  

As such, the Board finds that the preponderance of the evidence is in favor of the Veteran's increased rating claim for a urinary disability, and a rating of 20 percent, but no higher, is granted, at this time, based on this evidence.  

B. Back Disability

The Veteran contends he is entitled to a rating in excess of 10 percent for his back disability, manifested as lumbar degenerative disc disease, which had its onset following a helicopter accident in Iraq in 2003.  The Board notes that the issue of objective neurologic abnormalities associated with the Veteran's back disability, manifested as sciatica in both lower extremities, has been referred to the RO above.  

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243.  Under the Formula, a 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.   Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In the present case, it should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In his October 2007 statement, the Veteran reported that he was in constant pain due to his back disability, which led to his retiring from service earlier than planned.  He stated that he had tried physical therapy, lumbar steroid injections, and many prescription pain medications, but that none had given him total pain relief.  He further stated that he could not carry large objects and that his left leg went numb if he attempted to run, hike, or bike.    

In an August 2008 statement, the Veteran's wife reported that his back had not improved since his service in Iraq.  She stated that the Veteran sometimes fell down when he was standing or walking because he was unable to feel his knee. She further reported that the Veteran was unable to sit in a car for a long trip for the same reason.  

In a September 2008 statement, the Veteran reported that he was unable to flex to within 10 inches of the toes due to pain.  He stated that he could not sit in a chair or a car longer than one hour without a break because he lost feeling in his left leg.  The Veteran reported that prolonged standing for more than 30 minutes caused his left knee to buckle at times, and that he was unable to run, bike or hike for the same reasons.  In his February 2011 statement, the Veteran reported that he was unable to flex, stand or sit for over an hour due to his right leg going numb.  

At the Veteran's June 2006 VA examination, he reported that his back pain was constant.  The examiner found no lordosis, scoliosis, or kyphosis, and no tenderness on any aspect of the spine.  The examiner observed that the Veteran lacked 4 inches of touching his toes and diagnosed the Veteran with back pain, secondary to radiological findings showing a disc herniation.  The June 2006 VA examination did not include any range of motion findings.  The examination report was accompanied by a letter from the Landstuhl Regional Medical Center (RMC), which stated that the examination did not include range of motion findings because there was currently no physical therapist provided for the VA examination clinic.  

The Veteran was provided a second VA examination in September 2009.  On examination, the Veteran reported spasmodic tension with pain in the lumbar spine region.  He reported that remaining in the same position for longer than 30 minutes caused the pain to intensify, and that he experienced tingling in the lower left extremity.  The examiner observed that the Veteran had a normal gait.  The examiner found no lordosis, kyphosis, scoliosis, or edema.  

The September 2009 VA examination included the following range of motion findings: forward flexion of 75 degrees with pain; extension of 15 degrees with pain; right rotation of 28 degrees with pain; left rotation of 22 degrees with pain; right lateral flexion of 21 degrees with pain; left lateral flexion of 29 degrees with pain; and a combined range of motion of 190 degrees.  The evidence of record contains no other range of motion findings.   

The evidence of record shows the Veteran has forward flexion of the thoracolumbar spine of 75 degrees and combined range of motion of the thoracolumbar spine of 190 degrees.  The Veteran has reported symptoms of spasmodic pain and tenderness.  However, the Veteran has not alleged and the evidence of record does not show that his spasms or tenderness have caused an abnormal gait or abnormal spinal contour.  Accordingly, the Board finds that the Veteran's back disability most nearly approximates the criteria for a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Veteran has not alleged and the evidence of record does not show that his back disability has been manifested by ankylosis or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.  Therefore, a 20 percent rating is not warranted.  See id.   

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  As noted above, the Veteran has raised the issue of objective neurological abnormalities manifested by bilateral leg problems.  These issues have not been adjudicated by the RO and are not before the Board at this time.  At this time, based on the medical evidence of record, the Board finds no basis to award the Veteran a higher evaluation for his back disability based on these contentions under any criteria for the back.  Evaluations going back several years simply provide evidence against a claim for a higher rating for the back under any diagnostic criteria, not simply the one the RO has chosen.

Based on the above, the Board finds that no higher rating is warranted under the General Ratings Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Veteran's lumbar degenerative disc disease may, in the alternative, be termed intervertebral disc syndrome.  Intervertebral disc syndrome may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  A 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The evidence of record does not show the Veteran has suffered any incapacitating episodes during the period on appeal.  There are no reports of incapacitating episodes or prescribed bed rest in the Veteran's treatment records, and the Veteran did not report any such episodes at either VA examination.  In the absence of prescribed bed rest, a rating under the alternative ratings formula cannot be granted.  Thus, a higher rating is not warranted under the alternative ratings formula. 

The Board has considered the application of the DeLuca factors.  The Veteran has complained of constant daily pain with stiffness, fatigue and limited motion.  The September 2009 VA examination noted that painful motion of the thoracolumbar spine was present during the range of motion testing.  However, pain, by itself, throughout a joint's range of motion does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain is part of the General Ratings Formula, and the Veteran does not appear to have any increased limitation of motion due to pain on use.  Therefore, the Board finds that a higher disability evaluation is not warranted on the basis of functional loss due to pain or due to fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

C. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted for either of the ratings on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluations for the Veteran's urinary and back disabilities are not inadequate.  Reviewing the evidence regarding the Veteran's urinary disability, the Veteran has complained of voiding dysfunction, as manifested by increased urinary frequency.  Reviewing the evidence regarding the Veteran's back disability, the Board notes that the Veteran has complained of constant pain with stiffness, fatigue, and limited motion.  All these symptoms have been anticipated by the Diagnostic Code used to rate these disabilities.  The evidence does not show that either disability affects his employability in ways not contemplated by the ratings schedule.  Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disabilities are adequate.   Referral for extraschedular consideration is not warranted.   See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

In this regard, it is important for the Veteran to understand that the current disability evaluations will cause him problems.  If they did not, there would be no basis for a compensable evaluation or the grant of the claim cited above.  In this regard, it is also important for the Veteran to understand that not all evidence supports the grant of the claim cited above.  However, in taking consideration of his statements, the evaluation of one of his disabilities can be granted. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board finds that the criteria for ratings in excess of those already assigned have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran;" (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317];" (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016;" and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).   

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) . 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) .  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) .  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In this case, the Veteran's service personnel records show that he served in many locations throughout the Southwest Asia theater of operations after August 1990.  Accordingly, he is a "Persian Gulf veteran" and may benefit from the presumption of service connection laid out above.  See 38 C.F.R. § 3.317(e).  

The Veteran contends that he has experienced central lower abdominal pain two to three times per week on a consistent basis since he returned from Operation Desert Storm in 1991.  The Veteran has not been provided a gastrointestinal VA examination to evaluate his abdominal disability.  The Veteran's June 2006 VA examiner noted that the Veteran did not have abdominal pain on the day of the examination, but that the Veteran reported experiencing pain the previous day.  

The examiner concluded the Veteran had no abdominal disability, providing highly probative evidence against this claim. 

In his October 2007 Notice of Disagreement, the Veteran reported that the VA examiner never performed a physical examination of his abdomen.  The Veteran reported the VA examiner informed him that his abdominal examination would be deferred because it was related to Gulf War Syndrome.  In his September 2008 statement, the Veteran again reported that the June 2006 VA examiner did not physically examine his abdomen.  

The Veteran's service treatment records show consistent complaints of abdominal pain and cramps dating back to March 1991.  The service treatment records note a "knot" in the right lower quadrant of the abdomen, tenderness in that area, and small caliber stool.  Current medical records regarding this condition are not included in the evidence of record, and as noted above, no gastrointestinal VA examination was performed.  The Veteran's complaints of current abdominal pain and cramps that have persisted since his return from Operation Desert Storm are consistent with the objective findings in his service treatment records for that period.  Accordingly, the Board finds that the Veteran exhibits objective indications of a disability resulting from an illness manifested by gastrointestinal signs and symptoms, which are included under 38 C.F.R. § 3.317(b).  

The Veteran's service treatment records show that his chronic abdominal disability became manifest following his active service in the Southwest Asia theater of operations in 1991.  Furthermore, his abdominal signs and symptoms have not been attributed to any known clinical diagnosis.  The Veteran's December 1996 Gulf War gastrointestinal examination provided an assessment of abdominal pain of unknown etiology.  There is no clinical diagnosis provided elsewhere in the Veteran's service treatment records or any other evidence of record.  

The Veteran is a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an illness manifested by gastrointestinal symptoms.  The Veteran's abdominal disability became manifest to a degree of 10 percent or more in 1991, following his return from Operation Desert Storm.  His gastrointestinal symptomatology has not been attributed to any known diagnosis.  Accordingly, the Veteran meets all of the requirements for presumptive service connection under 38 C.F.R. § 3.317 at this time.

As the Veteran meets all of the requirements for presumptive service connection under 38 C.F.R. § 3.317, his claim of entitlement to service connection for an abdominal disability is granted.  The nature and extent of the disability is not before the Board at this time. 

III. Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for an abdominal disability has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the Veteran's claims of entitlement to an increased rating for a urinary disability and a back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A March 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in April 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in June 2006 and September 2009.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than at VA, records of which are in the file), and there are no records suggesting an increase in either disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular ratings are adequate to evaluate these disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The June 2006 and September 2009 VA examination reports, as related to the Veteran's urinary and back disabilities, are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the above claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to a disability rating of 20 percent for a urinary disability (the mass of the right corpus tunica) is granted.  

Entitlement to a disability rating in excess of 10 percent for a back disability is denied.  

Entitlement to service connection for an abdominal disability is granted.  


REMAND

The Board must remand the issue of an increased rating for PTSD to complete additional development.  

Although the Veteran was ostensibly afforded two VA examinations to evaluate his PTSD, neither examination is adequate to adjudicate the Veteran's claim for an initial rating in excess of 10 percent for PTSD.  Furthermore, VA has been put on notice of VA treatment records related to the Veteran's PTSD that have not been associated with the file.  

The Veteran was first provided a general medical VA examination in June 2006, during which his PTSD was addressed.  However, this examination was not conducted by a mental health professional, and did not adequately address the Veteran's PTSD symptoms or discuss the DSM-IV diagnostic criteria.  A letter from Landstuhl Regional Medical Center, where the examination was conducted, stated that the Veteran's examination report did not include a psychiatric evaluation due to a shortage of providers in the psychiatric department and limited availability of VA specialty appointments. 

The Board believes the situation has improved since 2006 

The Veteran was then afforded a September 2009 VA examination, during which his back disability and his PTSD were addressed.  Both disabilities were addressed by an orthopedist with a specialty in sports medicine.  While an orthopedist was an appropriate specialist to evaluate the Veteran's back disability, there is no indication in the examination report that the examiner had any qualifications as a mental health professional.  Therefore, it was not appropriate for an orthopedist to conduct the Veteran's PTSD evaluation.  

Following the Veteran's September 2009 VA examination, the examination report for PTSD was sent to a psychologist at the Pittsburgh VA Medical Center (VAMC) for a clarifying opinion.  The VA psychologist did not observe or meet with the Veteran.  The VA psychologist noted in his opinion that the examiner was, in fact, an orthopedist and that the examination had been translated from German, which resulted in odd phraseologies and vague wordings in the report.  The VA psychologist stated that the examiner had provided diagnoses of both PTSD and adjustment disorder, which would not be logical or appropriate under DSM-IV guidelines.  The VA psychologist concluded that the Veteran's PTSD symptoms had manifested before his retirement from service, and that from the examination report it appeared the Veteran's symptoms were mild.  

Despite this clarifying opinion, the September 2009 VA examination is not adequate for rating purposes, and neither is the June 2006 VA examination.  Neither examination adequately described the Veteran's PTSD symptoms and their severity.  Although a VA psychologist provided a clarifying opinion of the September 2009 examination, no VA mental health professional has evaluated the Veteran for purposes of his increased rating claim.  The Veteran and his representative have specifically alleged that the VA examinations provided were inadequate to accurately rate the Veteran's PTSD.  The Board finds that the previous VA examinations are inadequate for rating purposes, and as such a new PTSD examination, conducted by a VA psychologist or psychiatrist, is required to properly adjudicate the Veteran's claim.  

The Veteran's representative has alleged that VA was put on notice of treatment records for PTSD from a VAMC emergency room, but that these records have not been associated with the claims file.  The Veteran submitted a November 2009 statement in which he detailed the chronological history of his mental health treatment.  This treatment included a stay in the Landstuhl RMC emergency room in 2006, as well as treatment at the Buffalo and Niagara Falls VAMC's in March and April of 2007.  None of these records appear to have been associated with the claims file, and the file does not show any evidence that VA attempted to obtain the records.  As VA has been put on notice of specific VA treatment records that have not been associated with the Veteran's claims file and which may be relevant to the Veteran's claim, VA must attempt to obtain these records.  

In this regard, the Veteran himself may wish to obtain these records and submit them to the VA in order to expedite his case. 

The Board apologies for the delay in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding mental health treatment records from the Buffalo and Niagara Falls, New York VA Medical Centers, including any records from the Buffalo VAMC hospital and Niagara Falls mental health clinic during the period from March to April 2007. If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran notified.

2.  Obtain any outstanding mental health treatment records from the Landstuhl, Germany Regional Medical Center, including any records from the Landstuhl RMC hospital emergency room in 2006.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran notified.

In this regard, the Veteran himself may wish to make an attempt to obtain these records and submit them to the VA in order to expedite his case as he would be in the best position to know where and when he was treated by VA (or any other private treatment provider).

3. After obtaining the above treatment records or determining they are not available, schedule the Veteran for an appropriate examination to determine his current PTSD symptoms and their severity.  

This examination must be conducted by a VA psychologist or psychiatrist.  

This examination must thoroughly discuss the nature of the Veteran's current PTSD symptoms and their severity in the context of the applicable rating criteria.  

4. Then, the RO should readjudicate the increased rating claim for PTSD on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


